Citation Nr: 1441428	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-02 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to service connection for scars secondary to a hysterectomy.

4.  Entitlement to service connection for scars secondary to a motor vehicle accident in service. 

5.  Entitlement to service connection for scars secondary to breast reduction surgery.

6.  Entitlement to service connection for asthma, to include as secondary to residuals of resection of two ribs.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a compensable rating for fibrocystic disease of the right breast.

9.  Entitlement to an effective date earlier than March 27, 2009 for the award of additional compensation benefits for a dependent husband.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979, and from February 1979 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision and June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Togas, Maine and White River Junction, Vermont, respectively.  

In the September 2007 rating decision, the RO continued a noncompensable rating for fibrocystic disease of the right breast, denied reopening a claim of service connection for hysterectomy, denied service connection for "scarring," denied service connection for asthma, and denied service connection for bilateral tinnitus.  

The June 2009 administrative letter on appeal provided additional disability compensation for the addition of a dependent, the Veteran's husband.  The additional payments began the first day of the month following her effective date.  Her effective date was March 27, 2009, with payment beginning April 1, 2009.  The Veteran has disagreed with the effective date assigned for the addition of her dependent husband.

Regarding the Veteran's claim for service connection for "scarring," the RO addressed this claim as residual scars from the Veteran's hysterectomy.  During her November 2012 hearing, the Veteran indicated she wanted service connection for scars secondary to her hysterectomy, in-service motor vehicle accident, and breast reduction surgery.  As such, the Board has recharacterized the claim of entitlement to service connection for "scarring," to entitlement to service connection for scars from each of her claimed in-service injuries/surgeries.

The Veteran appeared and testified at a personal hearing in November 2012 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

In January 1998, the Veteran perfected her appeal to the Board regarding her issue of entitlement to service connection for a rating in excess of 30 percent for a "nervous condition."  In a June 1994 statement, the Veteran indicated that she would be satisfied with a 50 percent rating for her "nervous condition."  In a December 2001 Supplemental Statement of the Case (SSOC), the RO granted an increased 50 percent rating for dysthymia, for the entire period on appeal.  As this constituted a full grant of the Veteran's requested 50 percent rating, the claim was closed out.  As the Veteran and her representative have remained silent regarding this appeal for over a decade, the Board finds that the 50 percent rating was in fact sufficient for the Veteran, and the claim will not be addressed as currently on appeal.

Subsequent to the January 2011 Statement of the Case (SOC) and the December 2012 Board hearing, the Veteran submitted additional evidence without a waiver of RO review.  A review of these records shows that they pertain to the Veteran's claim for a thyroid disorder. 

The Board notes that the Veteran was granted entitlement to total disability based on individual unemployability (TDIU) effective December 18, 2001.

The issues of issue of entitlement to service connection for fibrocystic disease of the left breast and entitlement to special monthly compensation based on loss of a creative organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for asthma, residual scars of a breast reduction, residual scars of an in-service motor vehicle accident, and a rating in excess of 10 percent for fibrocystic disease of the right breast (also partly addressed in the REASONS AND BASES) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for a hysterectomy was denied in a March 1989 rating decision which found that hysterectomy was elective.  An October 1999 rating decision reconsidered the Veteran's claim of entitlement to service connection for a hysterectomy, but again denied the claim.  A July 2003 rating decision reopened the Veteran's claim but denied the claim on the merits because there was no link between the surgery and her military service.  The Veteran did not appeal the decision, and it became final.

2.  The evidence received since the July 2003 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a hysterectomy and raises a reasonable possibility of substantiating the claim.

3.  A hysterectomy is related to the veteran's period of active duty service.

4.  Resolving reasonable doubt in the Veteran's favor, a hysterectomy scar is etiologically related to service.

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus is etiologically related to service.

6.  The Veteran's fibrocystic disease of the right breast includes at least one residual scar that is painful.

7.  In October 2003, the Veteran informed the VA that she was recently married (in September 2003) and submitted a marriage certificate.  In December 2003, she submitted a Declaration of Status of Dependents which noted that she had been married twice before and her new husband had also been married twice before.  

8.  In March 2004, the VA sent the Veteran a letter informing her that they had received her claim for Dependency, but that they required additional information regarding the dissolution of all prior marriages.

9.  In May 2004, the Veteran provided a statement that her husband's first marriage ended in divorce, but that she was unable to get any information on the divorce as it occurred in Mexico.  She submitted a divorce decree between her husband and his second wife.  

10.  No further action was taken until October 2007, when the Veteran again informed the VA that she was married in 2003.  In November 2007, the VA requested that she submit a completed Declaration of the Status of Dependents. The VA sent a second request for a completed form in November 2008.

11.  In March 2009, the Veteran submitted a completed Declaration of the Status of Dependents.  She included in this claim a copy of her marriage certificate to her current husband, divorce decrees between the Veteran and her two prior husbands, a copy of the divorce decree between her husband and his second wife, and a statement regarding her unsuccessful attempts to obtain a copy of her husband's divorce from his first wife.

12.  A June 2009 administrative decision notified the Veteran that her dependent spouse was added to her award effective March 27, 2009 and payment would commence April 1, 2009.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a hysterectomy is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a hysterectomy.  38 C.F.R. § 3.156 (2013).

3.  A hysterectomy was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A hysterectomy scar was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

6.  The criteria for a rating of 10 percent for fibrocystic disease of the right breast, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic Code 7628, 4.118, Diagnostic Code 7804 (2013).

7.  The criteria for entitlement to payment of additional compensation benefits for a dependent spouse prior to March 27, 2009 have not been met. 38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  September 2006 and June 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA skin examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's November 2012 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Veteran was represented during the hearing, and her representative additionally asked questions relating to the evidence and information needed to substantiate the claims.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor her representative have asserted that VA has failed to comply with 38 C.F.R. §  3.103(c), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In March 1989, and again in October 1999 and July 2003, the Veteran's claim of entitlement to service connection for a hysterectomy was denied because the surgery was found to be elective.  The Veteran did not perfect an appeal to the July 2003 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the July 2003 rating decision included service treatment records, VA treatment records, and VA examinations.

Evidence that has been added to the claims file since the October 1999 rating decision includes two additional volumes of records and over 600 pages of virtual treatment records.  Additionally, the Veteran has provided additional statements regarding the circumstances of her in-service hysterectomy and her gynecological conditions in service.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the July 2003 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding her in-service gynecological symptoms, and the history of her surgical procedures are "material" evidence of the circumstances under which she was provided an in-service hysterectomy.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hysterectomy.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for hysterectomy are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hysterectomy

The Board has thoroughly reviewed all the evidence of record, and in accordance with pertinent statutes and regulations, finds that service connection is warranted for a hysterectomy.  

During her November 2012 hearing, the Veteran reported that she suffered an ectopic pregnancy in 1979, and that in 1980 she was advised to get a hysterectomy after the birth of her son due to symptoms of anemia and a tumor found in her right over.  

Service treatment records show that in October 1980 the Veteran underwent "elective sterilization."  She was noted to have a history of "severe dysmenorrhea over the past several years which has been associated with some nausea."  She also had dyspareunia on deep penetration.  She had an irregular cycle.  She had a prior exploratory laparotomy in 1976 for right adnexal mass which was found to be a corpus luteum cyst.  She had a left salpingo-oophorectomy in 1979 due to an ectopic pregnancy.  During surgery the absence of the left tub and ovary secondary to the Veteran's prior surgery were noted.  She had multiple hemorrhagic corpus luteum cysts on the right over and adenomysosis within the uterus."  

The Board notes that there is a difference between entitlement to service connection for a hysterectomy and entitlement to special monthly compensation based upon the loss of use of a creative organ or anatomical loss of a creative organ.  The schedular rating for gynecological conditions provides in Note 1: "Natural menopause, primary amenorrhea, and pregnancy and childbirth are not disabilities for rating purposes.  Chronic residuals of medical or surgical complications of pregnancy may be disabilities of rating purposes."  Note 2: indicates that 38 C.F.R. § 3.350 should be consulted whenever loss or loss of use of a creative organ is involved.  As the Veteran was previously denied entitlement to service connection for hysterectomy due to the RO finding that the surgery was elective, and 38 C.F.R. § 4.116 addresses loss of creative organ, the Board will address 38 C.F.R. § 3.350.  Here, 38 C.F.R. § 3.350 for special monthly compensation notes when loss or loss of use of a creative organ resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  Loss or loss of use of a creative organ traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit.  The Board has referred the issue of entitlement to special monthly compensation to the RO.  

Although the requirements for entitlement to special monthly compensation address whether a surgery involving a creative organ was elective, service connection regulations do not.  Therefore, based on the aforementioned evidence of an in-service hysterectomy, service connection is granted.  See 38 C.F.R. §§ 3.102, 3.303

Hysterectomy scar

As noted above, the Board is granting entitlement to service connection for a hysterectomy as the service treatment records reveal that the Veteran underwent a hysterectomy on October 31, 1980, during a period of active service.

The service treatment records include a narrative summary of her hospitalization for a hysterectomy where it was noted she underwent a "total abdominal hysterectomy and right salpingo-oophorectomy."  The operation report is not currently of record, so a description of the size of the incision is not available.  However, the May 1987 medical board clinical evaluation noted that the Veteran had a "frontal scar on her abdomen."

Although a VA skin examination was provided in August 2007, the report in the claims file is incomplete, and a copy is not contained in the virtual record.  Based on the surgery being described as an abdominal surgery, and the indication on the May 1987 medical board clinical evaluation that the Veteran had frontal abdominal scars, as well as her description of a scar going across her abdomen from hip to hip, the Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for a hysterectomy scar is warranted.

Tinnitus

During her November 2012 Board hearing, the Veteran testified that she served as a supply clerk in an aircraft hangar without hearing protection.  She also stated she was "checked for TMJ" in 1977 or 1979, and that she noticed tinnitus at that time.  She stated that her tinnitus was initially intermittent, but that it is now constant.

Service treatment records do not include complaints of or diagnosis of tinnitus.  On her May 1987 separation evaluation she provided a lengthy medical history, and marked that she had a history of "ear, nose or throat trouble."  In explanation, she noted a history of tonsil removal and "sinusitis for years."  She did not complain of tinnitus at separation and she was noted to have a normal general evaluation of the ears at separation.

In July 2002, a VA physician noted that he would refer the Veteran to audiology for tinnitus, although she did not record the Veteran's specific complaints in the medical note.  In October 2002, it was conversely noted that the Veteran denied tinnitus and that she was having a clicking sound in her right ear.

In January 2005, the Veteran complained of constant tinnitus, which she described as "cicadas."  She stated she first noticed intermittent tinnitus 24 years prior (1981), but that the tinnitus became constant and more noticeable in the past two years.  She reported that she had noise exposure in service and head trauma in several motor vehicle accidents.  

In April 2005, the Veteran reported she used to work in a hanger and was exposed to very high sounds.  She reported tinnitus when she worked in the hanger, but that her tinnitus had recently increased.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Exposure Listing, the Veteran's duty MOSs (stock control, material supply specialist) had a low probability of exposure to hazardous noise, and thus, the VA does not concedes exposure to hazardous noise.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Although the Board cannot concede exposure to hazardous noise, the Board finds the Veteran's statements regarding her service in a noisy aircraft hangar, and her statements regarding the onset of her tinnitus to be credible.  The Veteran reported tinnitus symptoms to VA care providers long before she filed claims of entitlement to service connection.  Additionally, as noted by the 2005 VA physician, the Veteran was involved in three motor vehicle accidents in 1983 in service, and she has indicated she may have suffered trauma to her head.  Service treatment records do not note head trauma, but she did have right thoracic outlet syndrome, right arm complications, and removal of two ribs due to her motor vehicle accidents.  Additionally, tinnitus is a completely subjective disorder which can be diagnosed and its onset reported by a lay person, such as the Veteran.

As such, resolving reasonable doubt in the Veteran's favor, she incurred tinnitus in service.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During service, the Veteran was diagnosed with fibrocystic disease of the right breast.  In October 1983, she complained of right upper breast pain.  Her breast tissue was cystic but there were no distinct masses.  She stated that her breast had been tender for two years, but that it became extremely painful in the prior two months.  

In February 1992, the Veteran complained of breast pain and thickness in the right upper quadrant, which the physician noted may be related to scar tissue.  In May 1992, she underwent an excision of a mass in her right breast, the incision was 3.5 cm.  Follow-up in June 1992 noted that there was slight induration under the incision.  Pathology showed fibrocystic disease. 

In March 1997, the Veteran was afforded a VA breast examination.  She had two scars on her right breast, each 2 inches long.  The scars were not fixated, there was no muscle loss or nerve damage.  The examiner also noted the scars were not tender.  

In April 1998, the Veteran had an excisional biopsy of her right breast.  It was noted she had multiple bilateral excisional biopsies in the past.  She complained of a tender breast mass in the right upper quadrant of her right breast.  Excision of a 2 cm x 2 cm mass was accomplished.  In June 1998, she complained of breast soreness at the incision (surgical cite).  

In April 2005, the Veteran reported she had breast lumps removed which were diagnosed as fibrocystic disease.  She reported that a mammogram from December 1997 showed mixed fibroglandular pattern.  She reported current right breast pain, and had a tender mass of 1.5 to 2 cms.  The scar residual to this surgery is rated under Diagnostic Codes 7628-7804.  38 C.F.R. § 4.117, Diagnostic Code 7628 provides that benign neoplasms of the breast are rated according to impairment in function of the skin. 38 C.F.R. § 4.118 Diagnostic Code 7804 provides that a compensable rating is warranted for one or two unstable or painful scars.

In August 2007, the Veteran was afforded a VA skin examination.  Unfortunately, the copy contained in the claims file is incomplete, and no copy is contained in virtual records. 

The scar residual to her fibrocystic disease, and residuals from removal of masses, is rated under Diagnostic Codes 7628-7804.  38 C.F.R. § 4.117, Diagnostic Code 7628 provides that benign neoplasms of the breast are rated according to impairment in function of the skin.  38 C.F.R. § 4.118 Diagnostic Code 7804 provides that a compensable rating is warranted for one or two unstable or painful scars.

The Veteran has complained of breast tenderness, and tenderness at the incision cite (months after excision).  Although the 1997 VA examiner noted that she did not complain of tenderness of the 2 inch scars he addressed, the Veteran has had additional excisions since, including the one in 1998 which she indicated was painful.  A reasonable doubt therefore exists on this question, and the Board is required to resolve it in favor of the Veteran.  38 U.S.C.A. § 5107(b).  A 10 percent rating is therefore warranted under Diagnostic Code 7804.

Additional increased ratings for fibrocystic disease of the right breast, to include whether an extraschedular rating is warranted, will be addressed in the remand section of this opinion.  The claims file does not currently contain adequate evidence to fully ascertain the symptoms or scars associated with her fibrocystic disease. 

Earlier Effective Date--Dependency

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115 . The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The Board notes that governing regulation provides that VA will accept a claimant's statement as proof of marriage or proof of dissolution of a prior marriage provided that the statement contains certain information including the date (month and year) and place of the event and the full name of the other person.  38 C.F.R. § 3.204.  In addition, a claimant must provide the Social Security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  38 C.F.R. § 3.109(a)(2).

Generally where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

In October 2003, the Veteran informed the VA that she was recently married (in September 2003) and submitted a marriage certificate.  In December 2003, she submitted a Declaration of Status of Dependents which noted that she had been married twice before and that her new husband had also been married twice before.  The application contained her spouse's Social Security number.  The application also contained the full names her prior spouses, and the years and places of the divorces to her prior spouses.  The application noted that the Veteran's current spouse had been married twice before.  She listed the first names only of his prior wives, and that both marriages ended in divorce in New York.  She provided the year of divorce for her spouse's second divorce, but not for his first divorce.

In March 2004, the VA sent the Veteran a letter informing her that they had received her claim for Dependency, but that they required additional information regarding the dissolution of all prior marriages.  Specifically, the letter informed the Veteran she needed to provide her "spouse's complete marital history, listing the date and place of each prior marriage and its termination."

In May 2004, the Veteran provided a statement that her husband's first marriage ended in divorce, but that she was unable to get any information on the divorce as it occurred in Mexico.  She submitted a divorce decree between her husband and his second wife.  Her statement did not include the full name of her husband's first wife, the month/year of their marriage or the month/year of their divorce.

No further action was taken until October 2007, when the Veteran again informed the VA that she was married in 2003.  

In November 2007, the VA requested that she submit a completed Declaration of the Status of Dependents.  The VA sent a second request for a completed form in November 2008.

In March 2009, the Veteran submitted a completed Declaration of the Status of Dependents.  This claim included the first and last name of all of her and her husband's prior marriages, the month and date of her prior marriages, and the month and date of her husband's second marriage.  She also noted that her husband's first marriage began in 1956 and ended in 1969 in Mexico.  She included in this claim a copy of her marriage certificate to her current husband, divorce decrees between the Veteran and her two prior husbands, a copy of the divorce decree between her husband and his second wife, and a statement regarding her unsuccessful attempts to obtain a copy of her husband's divorce from his first wife.

A June 2009 administrative decision notified the Veteran that her dependent spouse was added to her award effective March 27, 2009 and payment would commence April 1, 2009.

The Veteran argues that entitlement to additional compensation based on a dependent spouse should have been provided from the date of her marriage (September 2003) because she provided an application for dependency in October 2003.  The Board notes that at the time of her marriage in September 2003, she was in receipt of more than a 30 percent rating.  She argued during her Board hearing that she provided the same information in 2003 and 2004 that she did in 2009.  She also argued she should not be penalized for not being able to obtain divorce decrees from New York in a timely manner, because New York State prolonged the process and was unable to find any information regarding her husband's Mexican divorce.

The Board, however, finds that the Veteran did not provide a complete application for additional dependent status until March 2009.  Her 2003 application listed only the first name of her husband's prior spouses and did not list the month and year of their divorces.  The additional evidence she provided in 2004 was sufficient regarding her spouse's second marriage as the divorce decree included the second wife's full name.  Her additional evidence did not include the full name of her husband's first wife or the years of their marriage.  This information was not provided until the March 2009 application.

The VA informed the Veteran in March 2004 of the evidence required to complete her application for dependency, but the full requested information was not received within one year of the date of that letter.  Thus, the Board cannot grant entitlement to additional compensation from the date of that incomplete application.  After the expiration of one year from the date of the VA's request for information to complete the application, the Veteran's claim for dependency was considered abandoned.  

The VA prompted the Veteran to submit additional applications for dependency in November 2007 and November 2008.  However, she did not submit a completed application until March 2009.  As her right to additional dependency compensation was not established until she provided complete information regarding her spouse's prior marriages, the additional compensation based on that information cannot be provided prior to the date of the filing of the new (complete) claim.  See 38 C.F.R. § 3.158.

In consideration of the above, the Board finds that entitlement to an effective date earlier than March 27, 2009 for the payment of additional compensation for a dependent spouse is not warranted. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a hysterectomy is reopened.

Entitlement to service connection for a hysterectomy is granted.

Entitlement to service connection for a hysterectomy scar is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating of 10 percent for fibrocystic disease of the right breast is granted; this claim is otherwise subject to remand to determine whether an even higher rating is warranted.

Entitlement to payment of additional compensation benefits for a dependent spouse prior to March 27, 2009 is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Scars

The Veteran initially filed a claim of entitlement to service connection for "scarring."  The RO addressed this claim as entitlement to service connection for hysterectomy scars.  The Board has granted the claim of entitlement to service connection for a hysterectomy scar above.  However, during her Board hearing, the Veteran indicated that her claim was actually for scarring as a result of her hysterectomy, breast reduction surgeries, and in-service motor vehicle accidents.  The RO has not yet addressed these service connection claims, and so the Board is remanding the claims so that the RO may address them and for additional development.

The claims file contains a partial August 2007 VA skin examination.  On remand, the RO should ensure that a full copy of this examination is contained in the record or virtual record.  The Veteran should also be provided a VA nexus examination regarding her additional scar claims.

Service treatment records contain some information regarding the Veteran's breast reduction surgeries and motor vehicle accidents, but do not include operation reports or other hospitalization records regarding initial treatment.  On remand, the RO should ensure that all available service records have been obtained, and provide a formal finding of unavailability for any records that cannot be obtained.

Asthma

The Veteran contends that she developed asthma in service as a result of serving in an aircraft hangar.  Her service treatment records contain an October 1989 statement from her treating physician that she suffered from chronic sinusitis and latent asthma.  Note: October 1989 is almost two years after the Veteran's period of active service.  She has additionally argued that she developed asthma as a result of the removal of two of her ribs following a motor vehicle accident in service.

On remand, the Veteran should be provided a VA nexus examination regarding her direct and secondary claims of entitlement to service connection for asthma.  

The Veteran was granted service connected for residuals of resection of two ribs, including breathing difficulties and chest pain in an October 1999 rating decision.  The rating decision, however, noted that the Veteran's records did not include treatment for breathing problems or chest pain, and a VA examination did not include notation of breathing problems.  The noncompensable rating for resection of two ribs does not contemplate the Veteran's current complaints of asthma symptoms.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Fibrocystic disease

The Board has granted entitlement to a 10 percent rating for fibrocystic disease in the above decision.  However, the evidence is not sufficient to determine if a rating in excess of 10 percent is warranted.  On remand, the Veteran should be provided a VA examination to determine the current severity of her fibrocystic disease.  The RO should address her claim on both a schedular and extraschedular basis, as her complaints of breast and mass tenderness are not contemplated by the scars ratings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish secondary service connection.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her fibrocystic disease, scars/skin, and asthma.  Of particular interest are records for asthma from the 1980s, and ongoing treatment for fibrocystic disease and scars/skin complaints.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  The AOJ should attempt to obtain, through official sources, additional service treatment records not currently contained in the claims file.  Particularly, any operation reports regarding the Veteran's breast reduction surgery, hysterectomy, and any hospitalization records regarding her treatment following in-service motor vehicle accidents.  These records may include treatment records from Walter Reed.  Additionally, ensure that the complete Medical Board records are contained in the claims file.  Follow appropriate procedures for notification of unavailable records, to include a formal finding of unavailability memorandum added to the claims file, if necessary.

4.  Thereafter, schedule the Veteran for a VA scar examination.  Following review of the claims file/virtual records and examination of the Veteran, the examiner should address whether the Veteran has any scars that are at least as likely as not (a 50/50 probability or greater) related to her service.  This must include any scars associated with motor vehicle accidents or in-service surgeries.  Any scars that are found to be related to service should be described in detail.

The VA scar examination should also address the current severity of the Veteran's right breast fibrocystic disease.  Any additional examinations necessary to address the symptoms of her fibrocystic disease should also be provided.

A rationale should be provided for all opinions provided.

5.  Schedule the Veteran for a VA respiratory examination.  Following review of the claims file/virtual records and examination of the Veteran, the examiner should address whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran has a respiratory disorder, to include asthma, that is due to or was incurred in service.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) the Veteran has a respiratory disorder that was caused or aggravated (beyond a natural progression of the disease) by her service-connected residuals of rib resections.  If the examiner finds that her rib resections have aggravated a respiratory disorder, the examiner should describe the state of the respiratory disorder prior to and after aggravation. 

A rationale should be provided for all opinions provided.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  The RO/AMC should address the Veteran's claims of entitlement to service connection for scars due to her breast reduction surgery and motor vehicle accidents in the first instance (previously addressed only as residual scars from a hysterectomy).  The RO/AMC should also address the Veteran's increased rating claim for right breast fibrocystic disease on a schedular and extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


